Citation Nr: 1044933	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a below the left knee 
amputation as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1955 to August 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, found that the Veteran was 
not entitled to service connection for a below the left knee 
amputation.

In March and November 2009 the Board remanded the Veteran's 
current claim for additional development.  The November 2009 
Board remand requested that a VA medical examination be conducted 
to determine the etiology of the Veteran's claimed disability.  A 
June 2010 VA medical examination was conducted and the examiner 
rendered an opinion regarding the etiology of the Veteran's 
claimed disability in the absence of the Veteran who could not 
attend the examination because he is in a convalescence hospital.  
The November 2009 remand orders of the Board have been 
substantially accomplished.  See Stegall v. West, 11 Vet. App. 
268 (1998)  

The issue has been re-characterized to comport to the evidence of 
record.

The medical evidence of record indicates that the Veteran has 
been diagnosed with peripheral vascular disease and that it has 
been aggravated by his service-connected diabetes mellitus 
disability.  Entitlement to service connection for peripheral 
vascular disease is not currently before the Board and is again 
REFERRED to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2010).





FINDING OF FACT

A preponderance of the competent evidence is against a finding 
that the current below the left knee amputation is related to, or 
aggravated by, the Veteran's service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for a below the left knee 
amputation as secondary to diabetes mellitus have not been met.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2004.  The pre-adjudication notification 
substantially complied with Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations and opinions regarding the nature and etiology of 
his claimed disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Analysis

The Veteran seeks service connection for a below the left knee 
amputation as secondary to diabetes mellitus.  The Veteran was 
granted service connection for diabetes mellitus, with a 20 
percent evaluation effective August 26, 2004, in the May 2005 
rating decision on appeal.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, service connection may be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. § 3.310.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left leg below the knee has been amputated.  A 
November 2000 private hospital operation report notes that the 
Veteran was given a pre and post operative diagnoses of left 
lower extremity dry gangrene with ischemia and was noted to have 
a left below the knee amputation operation.  A VA examination was 
conducted in April 2005 and the Veteran was given a diagnosis of 
left below the knee amputation secondary to severe peripheral 
vascular disease.  

Because the Veteran claims only that his left leg below the knee 
amputation is secondary to his service-connected diabetes 
mellitus, the Board will not discuss whether it is directly 
related to service pursuant to 38 C.F.R. § 3.303.  

An April 2005 VA examination report notes that the Veteran was 
diagnosed with diabetes mellitus in 2002.  The Veteran complained 
of bilateral lower extremity ischemic pain for several prior to 
his left leg amputation in November 2000.  The examiner opined 
that the Veteran's left leg amputation is less likely as not a 
result of his diabetes mellitus.  The rationale provided for the 
opinion was that the Veteran was first diagnosed and treated for 
diabetes mellitus in January 2002 and that he had severe 
peripheral vascular disease many years before he developed 
diabetes mellitus.  

A December 2008 VA medical opinion notes that the Veteran was 
diagnosed with diabetes mellitus in 2002, but the time of 
diagnosis for diabetes mellitus is delayed on average 5-10 years 
and the Veteran most likely had diabetes mellitus undiagnosed 
from 1997.  Diabetes mellitus is known to cause peripheral 
vascular disease.  The physician opined that the Veteran's 
diabetes mellitus aggravated his peripheral vascular disease, 
which lead to the right below the knee amputation, for which the 
Veteran is service-connected.

A VA medical examination was conducted in June 2010.  The 
examiner noted a review of the claim file.  The examiner opined 
that the Veteran's diabetes mellitus did not permanently cause or 
aggravate the Veteran's peripheral vascular disease resulting in 
the below the left knee amputation in 2000.  The rationale for 
this opinion was that, even if the Veteran somehow went without 
blood glucose testing prior to December 2001, and he in fact did 
have diabetes since 1997, it would be very unlikely for diabetes 
of such short duration to be the cause of the extremely severe 
peripheral vascular disease the Veteran already had in 2000.  The 
examiner also noted that it would be very unusual to not test a 
patient with severe peripheral vascular disease for diabetes with 
a simple blood glucose test and that the December 2008 VA 
physician's observation that the diagnosis of diabetes is often 
delayed is based on statistical data of people who are without 
access to healthcare.  It is unimaginable that the Veteran had no 
blood or urine testing prior to vascular surgery in 2000.  

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that his below the left knee 
amputation is secondary to his service-connected diabetes 
mellitus.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his below the left knee 
amputation and his views are of no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, it 
is far outweighed by the opinions provided by the VA medical 
professionals who thoroughly discussed the evidence of record and 
the etiology of the Veteran's claimed below the left knee 
amputation and found that the claimed disability is not related 
to his service-connected diabetes mellitus.  See Jandreau, 492 
F.3d at 1372.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for a 
below the left knee amputation; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.








ORDER

Entitlement to service connection for a below the left knee 
amputation as secondary to diabetes mellitus is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


